PD-0949-15


ThesmiEOF Texas             ^t1^^h("Tsc^ceivedin
                                       COURT OF CRIMINAL APPEALS

        &H APPEAL vtoo STttCoLTT oF AcPPEWJl 202015
                In Oaosc Wo TO^&Tl AbeiAcosta.cierkx

"ToT^\bwbsyi®^3u(^s oP^fe C_CORT;               r\

   bs Lnso^rrcP-rhb mohbn Weoid Show

  to^K^ ccor-V oV hppeaig •wCg^wJMSbTS
                      ^P                          JUL 27 2015

 2^WcfadLi^erRUmafiek^l^S^


       w^™5^^^
 QRuwaiCus-

                                           ry
    Ym. kwAeA. 'fefes5 ftxTiftuA ewro oPffls^